IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,          :   No. 2207 Disciplinary Docket No. 3
                   Petitioner            :
                                         :   No. 153 DB 2015
                v.                       :
                                         :   Attorney Registration No. 79479
DOMINIC A. DECECCO,                      :
                 Respondent              :   (Berks County)


                                      ORDER


PER CURIAM:


      AND NOW, this 1st day of October, 2015, upon consideration of the Verified

Statement of Resignation, Dominic DeCecco is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania in accordance with Pa.R.D.E. 215, and he shall comply

with the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).